FILED
                             UNITED STATES DISTRICT COURT                                 DEC - 9 2010
                             FOR THE DISTRICT OF COLUMBIA
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                   Courts for the District 01 Columbia

                           )
DARRELL WELLINGTON HEWLETT,)

               Plaintiff,
                                               )
                                               )
                                                                                 10 2089
                                               )
       v.                                      )        Civil Action No. 10-____ (UNA)
                                               )
HARLEY LAPPIN, et al.                          )
                                               )
                                               )
                Defendants.                    )
--------------------------~)
                                   MEMORANDUM OPINION

               This matter is before the Court on review of Plaintiff s pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint will

be dismissed for lack of subject-matter jurisdiction.

               The subject-matter jurisdiction of the federal district courts is limited and is set

forth generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is

available only when a federal question is presented or when the parties are of diverse citizenship

and the amount in controversy exceeds $75,000. If proceeding under diversity jurisdiction,

diversity must be complete. "Federal diversity jurisdiction is lacking if there are any litigants

from the same state on opposing sides." Prakash v. Am. Univ., 727 F.2d 1174, 1178 n.25 (D.C.

Cir. 1984). A party seeking relief in the district court must at least plead facts that bring the suit

within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).




                                                                                                                     3
                Plaintiff, formerly incarcerated, asserts that scores of individuals, from the

Director of the Federal Bureau of Prisons on down to fellow inmates, conspired to and did

"force[] my custody level points up" and "steal[] my sweat pants." CompI. 5-6. Plaintiff names

no causes of action and does not identify the source ofthe Court's jurisdiction. See CompI. The

only potentially cognizable claim the Court can identify is one under state law for conversion of

the sweat pants. Such a claim may be made here only if the Court has diversity jurisdiction. It

does not.

                Plaintiff is a resident of the District of Columbia. Several defendants are also

D.C. residents. The requisite of complete diversity is therefore lacking. Additionally, Plaintiff

does not identify the monetary value of the relief sought, and the Court seriously doubts that

Plaintiffs pants were worth more than $75,000. The requisite minimum amount in controversy

is therefore also lacking.

                Accordingly, this case will be dismissed without prejudice. A memorializing

order accompanies this memorandum opinion.


Date:   ""/"')'0                                ~ C.~
                                               United States District Judge




                                                 -2-